Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize Applicant has amended the independent claims to additionally recite that the priority value is the result of a predefined prioritization logic.
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, no prior art was found to anticipate/render obvious the priority values for the drones and their function in collision avoidance as claimed.
	Regarding the prior art, no prior art was found to teach the assigning of priority values in which those priority values are then used as part of a function to determine the collision avoidance/trajectory re-planning of the drones and/or camera setting change. 
	The cited reference Nageli, while mentioning a classical approach in which a lower ranked drone reroutes around a higher rank drone, doesn’t mention any details as to how this rank is assigned/decided, i.e. while it may teach applying of a priority it doesn’t teach that the priority rank is then used as a prioritization logic.
	The other cited reference, used to teach the camera settings as ranking, while teaching a ranking/priority system for flight control of the drones, doesn’t teach that the drones are rerouted/trajectories changed based on no-fly zone violations; instead teaching a ranking for determining a master drone which the other drones follow. As such while teaching priority for drones using prioritization logic, this logic is used for a different purpose/function compared to the claimed invention.
	One close piece of prior art found in an updated search is US 20190051193 A1, Gutierrez; teaching hierarchical rerouting based on a priority value of the drone. However a review of Gutierrez shows that this priority value is a randomly generated number.
	As such while it would be possible to draw out individual elements from US 20190051193 A1, Moon, and Nageli to arrive at the claimed inventions. E.g. the fustrum/flight path trajectory of Nageli modified to use the concept of rank based collision avoidance rerouting of Gutierrez, further modified to instead of using a random number to instead use weighting factors of moon. This would stray into using improper hindsight bias to arrive at the claimed invention; for this further modification to include the weighting factors of moon would be changing the underlying application as moon teachings a master-follower relationships for the drones which the weighting factors are used for, not a rerouting/camera change of drones.
	Other prior are found which relates to the view fustrums/fov detection and avoidance include US 20170178515 A1 and US 20200201331 A1. However both do not contain teachings for a priority value/equivalent for the drones, instead directing the change of camera settings should any drone/object be predicted to enter the field of view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170178515 A1; US 20200201331 A1; US 20190049945 A1; US 20190051193 A1; NPL, “Trajectory Planning for Quadcopter Swarms”, Hoenig et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661